DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 1/28/22 via a RCE.
3.    Claims 12, 13, 26, 28 – 30, 34 and 36 – 48 are pending.

Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 12, 13, 26, 28 – 30, 34 and 36 – 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Step 1: 
Claims 12 - 13 and 36 – 40 are drawn to a method.
Claims 26, 28 – 30 and 41 – 44 and are drawn to a first apparatus.
Claims 34, 45- 48 are drawn to a second apparatus.

Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
7.	Step 2A: 

9.	Claim 12 is exemplary: 
 	“ A method comprising: executing, with a processor of one or more gaming servers, protected code stored in read-only memory of the one or more gaming servers to verify integrity of a game program stored in a memory of the one or more gaming servers; and in response to executing the verified game program with the one or more gaming servers: receiving, with one or more gaming servers coupled to a client computing device via a network, a bet placed via a player interface of the client computing device; in response to the bet comprising a base bet and an ante bet, updating a cumulative base bet value based on the base bet; generating with the one or more gaming servers a first game outcome having a first predetermined probability of triggering a feature game; awarding, a first base game prize, based on the first game outcome; in respond to triggering the feature game, generating a feature game outcome having a second predetermined probability of being a winning outcome for an ante bet prize; -2-awarding, based on the feature game outcome, the ante bet prize; and awarding, regardless of the first game outcome, the ante bet prize in response to the cumulative base bet value having a predetermined relationship to a threshold cumulative base bet value; and in response to the bet comprising the base bet without the ante bet, updating the cumulative base bet value based on the base bet; generating with the one or more gaming servers a second game outcome that is unable to trigger the feature game; awarding, a second base game prize, based on the second game outcome; awarding, regardless of the second game outcome, the ante bet prize in response to the cumulative base bet value having a predetermined relationship to the threshold cumulative base bet value. “

10.	The underlined portion of claim 12 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent Claims 41 and 45 include substantially the same abstract idea as claim 12. Dependent claims 26, 28 – 30, 34, 36 – 40, 42 – 44 and 46 - 48 merely further define the abstract idea and are not significantly more than the abstract idea.
11.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).  
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
12.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as one or more gaming servers via the network. 
one or more gaming servers via the network in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
The limitations of “executing, with a processor of one or more gaming servers, protected code stored in read-only memory of the one or more gaming servers to verify integrity of a game program stored in a memory of the one or more gaming servers; and in response to executing the verified game program with the one or more gaming servers (perform a set of gaming operations/functions)” as being treated as Insignificant Extra-Solution Activity. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  The activity of verifying integrity of a 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
13.	Step 2B: 
14.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
15.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with one or more gaming servers via the network.
	The claimed invention also recite the additional elements of “executing, with a processor of one or more gaming servers, protected code stored in read-only memory of the one or more gaming servers to verify integrity of a game program stored in a memory of the one or more gaming servers; and in response to executing the verified game program with the one or more gaming servers (perform a set of gaming operations/functions)”
16.    Applicant has claimed one or more gaming servers via the network.
However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. 
17.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
18.     Following the guidance in the Berkheimer memo, Applicant is directed to Walker (US 20040259627, paragraphs 24 and 44) and LeMay (US 20040063495, abstract and paragraph 54), showing the conventionality of these additional elements.
19.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
20.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
21.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
22.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Examiner’s Note
23.	When the 101 issues has been resolved, Claims 12, 13, 26, 28 – 30, 34 and 36 – 48 can be allowed because the specific method steps and structural features required by claims 12, 13, 26, 28 – 30, 34 and 36 – 48 (which include independent claims 12, 41 and 45) are not anticipated or obviated by the prior art of record. 
	For independent claim 12, Closest prior art (Nagao (US 5645486)) fail to teach the following limitations:
 in response to the bet comprising the base bet without the ante bet, awarding, regardless of the second game outcome, the ante bet prize in response to the cumulative base bet value having a predetermined relationship to the threshold cumulative base bet value.
For independent claim 41 and 45, Closest prior art (Nagao (US 5645486)) fail to teach the following limitations:
in response to the bet comprising a base bet and an ante bet: select a first set of numbers having a first quantity that is dependent upon the base bet and the ante bet; and award the ante bet prize in response to a random trigger number matching one of the first set of numbers; 
and in response to the bet comprising the base bet without the ante bet: select a second set of numbers having a second quantity that is dependent upon the base bet; and award the ante bet prize in response to the random trigger number matching one of the second set of numbers.

Response to Arguments
1/18/22 have been fully considered but they are not persuasive. 
25.	Regarding claims 12, 13, 26, 28 – 30, 34 and 36 – 48, the applicant argues that the 101 rejections should be withdrawn because the claims Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application At Prong Two of Step 2A (Remarks, pages 12 - 13).
	The examiner respectfully disagrees.
	Regarding claims 12, 13, 26, 28 – 30, 34 and 36 – 48, the newly amended limitations of “executing, with a processor of one or more gaming servers, protected code stored in read-only memory of the one or more gaming servers to verify integrity of a game program stored in a memory of the one or more gaming servers; and in response to executing the verified game program with the one or more gaming servers (perform a set of gaming operations/functions)” as being treated as Insignificant Extra-Solution Activity. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  The activity of verifying integrity of a game program ) in a gaming system (i.e. verifying integrity of a game program using protected code stored in read-only memory) is well-understood or conventional. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.

26.	Regarding claims 12, 13, 26, 28 – 30, 34 and 36 – 48, the applicant argues that the 101 rejections should be withdrawn because Claims Are Directed To Significantly More Than The Noted Abstract Idea and Thus Eligible At Step 2B (via the newly amended limitations) (Remarks, page 13).
	The examiner respectfully disagrees.
Regarding claims 12, 13, 26, 28 – 30, 34 and 36 – 48, Under Step 2B, The claimed invention also recite the newly amended limitation/additional elements of “executing, with a processor of one or more gaming servers, protected code stored in read-only memory of the one or more gaming servers to verify integrity of a game program stored in a memory of the one or more gaming servers; and in response to executing the verified game program with the one or more gaming servers (perform a set of gaming operations/functions)”
However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
	The examiner also wants to point out that the LeMay (US 20040063495) reference (abstract and paragraph 54), shows the conventionality of these additional elements.
Therefore, the 101 rejections are maintained.

Conclusion
27.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715